UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-7455



AALON SMITH,

                                              Plaintiff - Appellant,


             verus


VIRGINIA MEDICAL DEPARTMENT FOR THE DEPARTMENT
OF CORRECTIONS; PAGE TOUE, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-138-GBL)


Submitted:    November 17, 2005          Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aalon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Aalon Smith appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to comply with the court’s previous orders to particularize and

amend    the    complaint   and   to   inform   the   court   whether    he   had

exhausted his administrative remedies. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See Smith v. Va. Med. Dep’t for Dep’t of Corrs., No.

CA-05-138-GBL (E.D. Va. filed Aug. 26, 2005 & entered Aug. 29,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 2 -